PER CURIAM.
We reverse the order of revocation of probation entered on remand, because the trial court lacked jurisdiction to revoke probation. As the state concedes, the amended affidavit and warrant were not filed and executed until after the period of probation had expired. See State v. Hall, 641 So.2d 403 (Fla.1994) (holding that the trial court could not consider new charges in the amended affidavit of probation violation where the original affidavit was timely filed, but the amended affidavit was not filed until after the probationary period had expired).
Accordingly, we reverse the order finding a violation of probation and remand with directions to vacate the order and sentence entered thereon.
POLEN, SHAHOOD and TAYLOR, JJ., concur.